Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
In response to the amendments received 09/09/2022: 
Claims 1-4, 6, 10-11, and 14-18 are pending in the current application. Claims 1 and 10 are amended. Claims 9 and 13 are canceled. 
The previous prior art rejections made in view of modified Yuan have been overcome. The cores of the previous prior art-based rejections of Kwon have been maintained with slight changes made in light of the amendment.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
Claims 1 and 10 recite a physically deposited coating which using the broadest reasonable interpretation is interpreted as any method that physically deposits the current collector onto the separator. 
Claim 10 recites “…the separator and current collector unit consists of…”. Using the broadest reasonable interpretation, any structure with a first and second current collector arranged on a separator will read on this limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 10-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2013/0260205) in view of Shah et al. (US 8,192,788) and/or Sudano et al. (US 6,933,077).
Regarding claim 1, Kwon teaches a separator and current collector unit for a galvanic cell, comprising 
	a separator 40; and 
	a number N = 2 of a first electrically conductive current collector and a second electrically conductive current collector 60/20, each of which is arranged on a surface of the separator 40 and is connected thereto in order to form a unit, in the process forming a respective interface with the surface of the separator (P56; Fig. 1)
	wherein the first and second current collectors are arranged on the separator such that the separator lies at least partly between the first and the second current collectors, 
wherein each of the current collectors has a porous material, or a plurality of through-holes (P56) for receiving an electrolyte, such that the separator and current collector unit conduct ions through each of the interfaces (P63) when the porous material has received the electrolyte, or where the electrolyte is injected into the structure (P63-71)
wherein at least one of the current collectors is applied to the separator in the form of a physically deposited coating, or physically deposited via the use of deposition, an adhesive or thermal pressing (P71. 74; Fig. 1), 
wherein the first current collector 20 can contain copper or nickel (P65) and is in contact with a negative electrode (P57; Fig. 1), and 
wherein the second current collector can contain aluminum or nickel (P65) and is in contact with a positive electrode (P57.70; Fig.1) wherein the first and second collectors may contain a material from a list including copper, nickel, and aluminum and therefore one of ordinary skill could select copper or nickel for the first collector and aluminum or nickel for the second collector. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (MPEP § 2144.07).
Kwon teaches the second current collector-separator- first current collector is an integrated structure with strong attachment power between each layer (P62) to form a thin battery (P69). 
Kwon is silent in teaching the separator current collector structure consists of only the separator and collectors and teaches examples of having the active layer on the collector prior to combining the collector and separator; however, Shah, in a similar field of endeavor related to galvanic cells, teaches porous current collectors (Col. 3 [30-34]). Shah teaches the method of applying the coating to the layer can include many techniques such evaporative deposition (Col. 4 [24-32]) to form a well bonded collector. 
Shah teaches a current collector can be applied to either the active material layer or a polymer layer, or the collector can be formed either prior to or after forming the active material layers (Col. 3 [32-57]). Shah teaches prior to forming the active material layers forming the collector layers on either side of a separator to form a well bonded structure of collector-separator-separator (Col. 3-4 [32-52]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the known technique of physical or chemical deposition coating taught by Shah, and apply the current collectors to the separator of Kwon prior to formation of the active material layers, therefore forming a separator and current collector unit consisting of a separator and N≥2 current collectors, as it would have yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve i.e. current collectors coated on the separator. 
The Court has have held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, wherein “[t]here is no merit in arguing [the order of steps to obtain a desired result] in the absence of any proof in the record that the order of performing the steps produces any new and unexpected results” (see In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) MPEP 2144.04 IV C
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
	This is further, or alternatively evidenced by Sudano in a similar field of endeavor related to current collectors for galvanic cells. Sudano teaches using a vapor deposition method (Col. 3 [35-48]) to apply a current collector to a polymer film (Col. 3 [1-23]) to create a strong and thin structure (Col. 2 [50-63]). 
Therefore, as with Shah, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the current collector of Kwon to the separator instead of the active material layer using the method taught by Sudano, or vapor deposition, and expect similar results of a strong thin structure. One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
The recitation “for a galvanic cell” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding claim 2, modified Kwon teaches the galvanic cell is a lithium ion cell (P8. 11. 58). 
Regarding claim 3, modified Kwon in view of Shah and/or Sudano teaches the separator and each of the current collectors are designed in the form of a layer and together form a layer stack (P70; Fig. 1). 
 Regarding claim 4, modified Kwon teaches the separator and current collector unit is designed as a film containing the layer stack (P12. 30. 58. 62. 75).
Regarding claim 6, modified Kwon teaches the importance of forming a thin battery (P69) where the current collectors and separator are strongly bonded (P62). 
Modified Kwon is silent in teaching the current collector is applied to the separator in the form of a coating via evaporation deposition, galvanic coating, physical or chemical vapor deposition, and sputtering; however, Shah, in a similar field of endeavor related to galvanic cells, teaches porous current collectors (Col. 3 [30-34]).
	 Shah teaches a current collector can be applied to either the active material layer or a polymer layer (Col. 3 [32-57]). Shah teaches the method of applying the coating to the layer can include many techniques such evaporative deposition (Col. 4 [24-32]) to form a well bonded collector. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the known technique of physical or chemical deposition coating, such as evaporative deposition to apply a current collector to a polymer layer, as taught by Shah, applied to the configuration of Kwon, in order to have the current collector applied to the separator (a polymer layer), as it would have yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve i.e. a current collector coating on the separator. 
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
	This is further, or alternatively evidenced by Sudano in a similar field of endeavor related to current collectors for galvanic cells. Sudano teaches using a vapor deposition method (Col. 3 [35-48]) to apply a current collector to a polymer film (Col. 3 [1-23]) to create a strong and thin structure (Col. 2 [50-63]). 
Therefore, as with Shah, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the current collector of Kwon to the separator instead of the active material layer using the method taught by Sudano, or vapor deposition, and expect similar results of a strong thin structure. One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Regarding claim 10, Kwon teaches a galvanic cell, comprising: 
a first electrically negative electrode 10/70 (P57); 
a second electrically positive electrode 10/70 (P57); and 
a separator 40 and current collector unit 20/60, arranged between the two electrodes 10/70 and in contact with each of them (P56; Fig. 1) and is provided with an electrolyte (P71). 
a first electrically conductive current collector and a second electrically conductive current collector 60/20, each of which is arranged on a surface of the separator 40 and is connected thereto in order to form a unit, in the process forming a respective interface with the surface of the separator collector, or the first 20 and second current collector 60 are arranged on the separator 40 such that the separator 40 lies at least partly between the first 20 and second current collector 60, (P56. 70-71. 86; Fig. 1-9);
	wherein the first and second current collectors are arranged on the separator such that the separator lies at least partly between the first and the second current collectors, 
wherein at least one of the current collectors is applied to the separator in the form of a physically deposited coating, or physically deposited via the use of deposition, an adhesive or thermal pressing (P71. 74; Fig. 1), 
wherein the first current collector 20 is in contact with the first electrode 10 and the second collector 60 is in contact with the second electrode 70 (P56-57; Fig. 1), 
wherein the first current collector 20 can contain copper or nickel (P65) and is in contact with a negative electrode (P57; Fig. 1), and 
wherein the second current collector can contain aluminum or nickel (P65) and is in contact with a positive electrode (P57.70; Fig.1) wherein the first and second collectors may contain a material from a list including copper, nickel, and aluminum and therefore one of ordinary skill could select copper or nickel for the first collector and aluminum or nickel for the second collector. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (MPEP § 2144.07).
Kwon teaches the second current collector-separator- first current collector is an integrated structure with strong attachment power between each layer (P62) to thin a form battery (P69). 
Kwon is silent in teaching the separator current collector structure has the collector applied to the separator prior to the active layer application and teaches examples of having the active layer on the collector prior to combining the collector and separator; however, Shah, in a similar field of endeavor related to galvanic cells, teaches porous current collectors (Col. 3 [30-34]). Shah teaches the method of applying the coating to the layer can include many techniques such evaporative deposition (Col. 4 [24-32]) to form a well bonded collector. 
Shah teaches a current collector can be applied to either the active material layer or a polymer layer, or the collector can be formed either prior to or after forming the active material layers (Col. 3 [32-57]). Shah teaches prior to forming the active material layers forming the collector layers on either side of a separator to form a well bonded structure of collector-separator-separator (Col. 3-4 [32-52]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the known technique of physical or chemical deposition coating taught by Shah, and apply the current collectors to the separator of Kwon prior to formation of the active material layers, therefore forming a separator and current collector unit consisting of a separator and N≥2 current collectors, as it would have yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve i.e. current collectors coated on the separator. 
The Court has have held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, wherein “[t]here is no merit in arguing [the order of steps to obtain a desired result] in the absence of any proof in the record that the order of performing the steps produces any new and unexpected results” (see In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) MPEP 2144.04 IV C
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
	This is further, or alternatively evidenced by Sudano in a similar field of endeavor related to current collectors for galvanic cells. Sudano teaches using a vapor deposition method (Col. 3 [35-48]) to apply a current collector to a polymer film (Col. 3 [1-23]) to create a strong and thin structure (Col. 2 [50-63]). 
Therefore, as with Shah, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the current collector of Kwon to the separator instead of the active material layer using the method taught by Sudano, or vapor deposition, and expect similar results of a strong thin structure. 
The Court has have held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, wherein “[t]here is no merit in arguing [the order of steps to obtain a desired result] in the absence of any proof in the record that the order of performing the steps produces any new and unexpected results” (see In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) MPEP 2144.04 IV C
One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Regarding claim 11, modified Kwon teaches the galvanic cell is a lithium ion cell (P8. 58. 67). 
Regarding claim 15, modified Kwon teaches a battery comprising a cell stack that has a multiplicity of stacked galvanic cells according to claim 10 (P87; Fig. 7). 
Regarding claim 16, modified Kwon teaches the separator and current collector units of the galvanic cells of the cell stack each designed having: 
two or more electrically conductive current collectors (Fig. 7);
a first 20 and second 60 separate current collector; 
the first 20 and second current collector 60 are arranged on the separator 40 such that the separator 40 lies at least partly between the first 20 and second current collector 60 and (P56. 70-71. 86; Fig. 7);
inside the cell stack, the separator and current collector units that are consecutive along the stacking direction of said cell stack have an alternating orientation, such that, for immediately consecutive separator and current collector units, the respective order of the arrangement of the current collectors and separators is inverted along the stacking direction (P87; Fig, 7). 
Regarding claim 17, modified Kwon teaches that adjacent electrode layers of the battery can have the same polarity (P57; Fig. 7). 
Kwon is silent in teaching at least one of the electrodes of the battery is designed as an integral electrode, which at the same time functions as an identical electrode of two adjacent cells of the galvanic cell in the cell stack; however, it would have been obvious to one of ordinary skill in the art at the time the invention to combine the adjacent identical electrodes of the same polarity, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art.   One would have been motivated to combine the adjacent electrodes of the same polarity to form an integral electrode which at the same time functions as an identical electrode of two adjacent cells of the galvanic cell in the cell stack in order to save space within the cell and reduce the assembly process.
The use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Shah and/or Sudano, as applied to at least claim 15 above, and further in view of Kretschmar et al. (US 2014/0272537). 
Regarding claim 18, modified Kwon teaches the galvanic cells and battery are flexible and bendable (P62)
Modified Kwon is silent in teaching the galvanic cells are stacked by way of a Z-fold so as to form the cell stack; however, Kretchmar, in a similar field of endeavor related to galvanic cells (P38) teaches a method of forming a cell stack. 
Kretchmar teaches stacking cells by way of a Z-fold for ease, low cost of manufacture and high energy density (P11-14. 61). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the galvanic cells of modified Kwon stacked by way of a Z-fold so as to form the cell stack, as taught by Kretchmar, in order to have low cost of manufacture and high energy density. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Shah and/or Sudano as applied to at least claim 10 and further in view of Wang et al. (US 2014/0375325)
Regarding claim 14, modified Kwon is silent in teaching at least one of the electrodes is designed as a free-standing electrode (FSE); however, Wang, in a similar field of endeavor related to galvanic cells, teaches using free standing electrodes to beneficially conduct ions from an external circuit to reduce current collectors needed in a stack (P107). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use a free-standing electrode as one of the electrodes in modified Kwon to be able to conduct ions from an external circuit, as taught by Wang. 
Response to Arguments
Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive. 
Applicant argues that nothing in Kwon teaches or suggests to one of skill in the art that it is advantageous to have a separator and current collector unit structure having the current collector made of copper or nickel being in contact with a negative electrode and the current collector made of aluminum or nickel being in contact with a negative electrode.
Examiner respectfully agrees and notes above rejection addressing such limitations. Kwon shows the collectors in contact with each respective electrode (P56-58.71; Fig. 1). Kwon teaches examples of what materials the collectors may comprise including aluminum, copper, and nickel and thus one of ordinary skill in the art could select a current collector made of copper or nickel to be in contact with the negative electrode and a current collector made of aluminum or nickel to be in contact with the positive electrode. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim. 
Examiner respectfully disagrees. The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729